Exhibit 10.39

THIRD AMENDED AND RESTATED AND CONSOLIDATED SECURED PROMISSORY NOTE

 

$360,000,000

     February 25, 2011   

FOR VALUE RECEIVED, KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware limited
liability company, KBSII PLANO BUSINESS PARK, LLC, a Delaware limited liability
company, KBSII HORIZON TECH CENTER, LLC, a Delaware limited liability company,
KBSII 2500 REGENT BOULEVARD, LLC, a Delaware limited liability company, KBSII
CRESCENT VIII, LLC, a Delaware limited liability company, KBSII NATIONAL CITY
TOWER, LLC, a Delaware limited liability company, KBSII GRANITE TOWER, LLC, a
Delaware limited liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a
Delaware limited liability company, KBSII I-81 INDUSTRIAL PORTFOLIO TRUST, a
Delaware statutory trust, and KBSII TWO WESTLAKE PARK, LLC, a Delaware limited
liability company (collectively, “Borrowers”), HEREBY PROMISE TO PAY to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”) the principal sum of
Three Hundred and Sixty Million Dollars ($360,000,000), or if less, the
aggregate unpaid principal amount of all disbursements disbursed by Lender
pursuant to the requirements set forth in the Amended and Restated and
Consolidated Loan Agreement dated as of January 27, 2011 (as amended,
supplemented or restated from time to time the “Loan Agreement”), among
Borrowers, Lender, certain other Lenders named therein or made parties thereto
and Wells Fargo Bank, National Association, as Administrative Agent, together
with interest on the unpaid principal balance hereof at the rate (or rates)
determined in accordance with Section 2.7 of the Loan Agreement from the date
such principal is advanced until it is paid in full. It is contemplated that
there will be advances and payments under this Note from time to time, but no
advances or payments under this Note (including payment in full of the unpaid
balance of principal hereof prior to maturity) shall affect or impair the
validity or enforceability of this Note as to future advances hereunder.

This Note is one of the Notes referred to in and governed by the Loan Agreement,
which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Lender upon the happening of certain stated events. Capitalized terms
used in this Note without definition have the same meanings as in the Loan
Agreement.

The principal amount of this Note, unless accelerated in accordance with Loan
Agreement as described below, if not sooner paid, will be due and payable,
together with all accrued and unpaid interest and other amounts due and unpaid
under the Loan Agreement, on the Maturity Date.

This Note is secured by, among other things, the Security Documents referred to
in the Loan Agreement.

Interest on the Loans is payable in arrears on the first Business Day of each
month during the term of the Loan Agreement, commencing with the first Business
Day of the first calendar month to begin after the date of this Note. Interest
will be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of three hundred sixty (360) days. The
Loan Agreement provides for the payment by Borrower of various other charges and
fees, in addition to the interest charges described in the Loan Agreement, as
set forth more fully in the Loan Agreement.

All payments of any amount becoming due under this Note shall be made in the
manner provided in the Loan Agreement, in Dollars.

Upon and after the occurrence of a Default, unless such Default is waived as
provided in the Loan Agreement, this Note may, at the option of Requisite
Lenders and without further demand, notice or legal process of any kind, be
declared by Administrative Agent, and in such case immediately shall become, due
and payable. Upon and after the occurrence of certain Defaults, this Note shall,
without any action by Lenders and without demand, notice or legal process of any
kind, automatically and immediately become due and payable.

Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor are hereby waived by



--------------------------------------------------------------------------------

Borrower. Subject to the terms of the Loan Agreement, Lender may extend the time
of payment of this Note, postpone the enforcement hereof, grant any indulgences,
release any party primarily or secondarily liable hereon or agree to any
subordination of Borrower’s obligations hereunder without affecting or
diminishing Lender’s right of recourse against Borrower, which right is hereby
expressly reserved.

This Note has been delivered and accepted at Irvine, California. This Note shall
be interpreted in accordance with, and the rights and liabilities of the parties
hereto shall be determined and governed by, the laws of the State of California.

All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrowers or Lender at the address and in the
manner provided for in the Loan Agreement.

In no contingency or event whatsoever shall interest charged in respect of the
Loan evidenced hereby, however such interest may be characterized or computed,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If such a
court determines that Lender has received interest hereunder in excess of the
highest rate applicable hereto, Lender shall, at Lender’s election, either
(a) promptly refund such excess interest to Borrower or (b) credit such excess
to the principal balance hereof. This provision shall control over every other
provision of all agreements between Borrower and Lender.

Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

The limitations on personal liability of the shareholders, partners and members
of Borrowers contained in Section 13.27 of the Loan Agreement shall apply to
this Note.

This Note is issued in replacement of a Second Amended and Restated and
Consolidated Secured Promissory Note dated February 8, 2011 in the amount of
$360,000,000, (the “Previous Note”) previously issued by Borrowers (excluding
KBSII Two Westlake Park, LLC) to Lender pursuant to the Loan Agreement and shall
not be construed as a novation of the Previous Note. Aggregate amounts
outstanding under the Previous Note shall be deemed outstanding under this Note.

[Signatures on Following Pages]



--------------------------------------------------------------------------------

“BORROWER”

KBSII HARTMAN BUSINESS CENTER, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION IX, LLC,

  

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

     

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

        

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

           

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

              

Chief Executive Officer

 

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

KBSII 2500 REGENT BOULEVARD, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION XIII, LLC,

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

Chief Executive Officer

 

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

KBSII PLANO BUSINESS PARK, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION VIII, LLC,

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

Chief Executive Officer

 

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

KBSII NATIONAL CITY TOWER, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION XVI, LLC,

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

Chief Executive Officer

 

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

KBSII GATEWAY CORPORATE CENTER, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION XIX, LLC,

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

Chief Executive Officer

 

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

KBSII GRANITE TOWER, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION XVIII, LLC,

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

Chief Executive Officer

 

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

KBSII HORIZON TECH CENTER, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION XII, LLC,

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

Chief Executive Officer

 

[Signatures Continue on the Next Page]



--------------------------------------------------------------------------------

“BORROWER”

KBSII CRESCENT VIII, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION XI, LLC,

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

Chief Executive Officer

 

[Signatures Continue on the Next Page]



--------------------------------------------------------------------------------

KBSII I-81 INDUSTRIAL PORTFOLIO TRUST,

a Delaware Statutory Trust

By:

  

KBSII I-81 INDUSTRIAL PORTFOLIO, LLC,

a Delaware limited liability company,

as Administrative Trustee

  

By:

  

KBSII REIT ACQUISITION XXI, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

        

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

           

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

              

By:

  

/s/ Charles J. Schreiber, Jr.

                 

Charles J. Schreiber, Jr.

Chief Executive Officer

 

[Signatures Continue on the Next Page]



--------------------------------------------------------------------------------

KBSII TWO WESTLAKE PARK, LLC,

a Delaware limited liability company

By:

  

KBSII REIT ACQUISITION XXII, LLC,

a Delaware limited liability company,

its sole member

  

By:

  

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,

its sole member

     

By:

  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,

its sole member

        

By:

  

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,

general partner

           

By:

  

/s/ Charles J. Schreiber, Jr.

              

Charles J. Schreiber, Jr.

Chief Executive Officer